EXHIBIT Abstract for the loan agreement with Seong Hun Han Parties of the an agreement Seong Hun Han, Clavis Technologies The date of an agreement 2007.11.14 The amount of loan 300,000,000 Korean Wan (approximately US$260,498) The date of repayment 2008.02.14 The interest rate 14% The expire date an agreement 2008.02.14 Contents of the contract - Whenever a lender wants, a lender can turn back the part of loan or all. - When a lender turns back all of loan, this agreement will be expired. - If Clavis cannot payback till Feb. 2008, Clavis need to negotiate with Seong Hun Han for the period for delaying.
